DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first object detection section” in claims 1-4 and 17-19 (note: does not include claim 11); “second object detection section” in claims 1-3 and 17-19 (note: does not include claim 11); “time-of-day discrepancy detection section” in claims 1, 5, 9,  12, 15 and 17-19; “time-of-day discrepancy correction section” in claim 2; “reference time-of-day generation section” in claims 4 and 11; “distance image calculation section” in claims 5, 9 and 12; “distance image target detection section” in claims 5, 6, 8, 9, 12 and 13; “radar image target detection section” in claims 5, 6, 8 and 9; “stereo camera image target position detection section” in claims 6, 8 and 13; “reflecting cross-sectional area target position detection section” in claim 8; and “LIDAR image target detection section” in claims 12 and 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target is detected by the first object detection process and a second time of day when the predetermined target is detected by the second object detection process” is not a method 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is drawn to a computer “program”, per se, therefore, fail to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 11 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutou et al. (US2018/0284256).
	Regarding claim 1, Sutou discloses A signal processing apparatus (fig. 1, 5; par. [0041], [0143]-[0144]) comprising: 
a first object detection section adapted to detect an object (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); 
a second object detection section adapted to detect an object and different from the first object detection section (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); and 
a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (fig. 6; “synchronization unit 24” in par. [0177]; par. [0177]-[0185], [0192]). 
Regarding claim 2, Sutou discloses The signal processing apparatus of claim 1, further comprising: a buffering section adapted to buffer detection results of the object of at least any one of the first object detection section or the second object detection section; (implicit in fig. 6; par. [0185]). 
Regarding claim 4, Sutou discloses The signal processing apparatus of claim 1, wherein 
the first object detection section includes a stereo camera that captures the object as two stereo camera images having predetermined parallax (fig. 1, 2; par. [0079]), 
the second detection section is a millimeter wave radar that detects the object with millimeter-wave radio waves and acquires a radar image (fig. 1, 2; par. [0084], [0094]),
the signal processing apparatus further includes a reference time-of-day generation section adapted to generate a reference time of day, and each of the stereo camera image and the radar image includes time-of-day information that includes the reference time of day at a timing when the image is generated (fig. 2, 5, 6; par. [0185]; implicit in “synchronization unit 24”). 
Regarding claim 11, Sutou discloses The signal processing apparatus of claim 1, wherein 
the first object detection section includes a stereo camera that captures the object as two stereo camera images having predetermined parallax (fig. 1, 2; par. [0079]), 
the second object detection section includes LIDAR (Light Detection and Ranging, Laser Imaging Detection and Ranging) that detects the object with a laser beam and captures the object as an image responsive to a reflection intensity of the laser beam (fig. 1, 2, 20; par. [0044], [0084], [0094]), 
(fig. 2, 5, 6, 20; par. [0185], [0378], [0379]; implicit in “synchronization unit 24”). 
Regarding claim 16, Sutou discloses A signal processing method (fig. 1, 5; par. [0041], [0143]-[0144]) comprising: 
a first object detection process of detecting an object (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); 
a second object detection process of detecting an object in a manner different from the first object detection process (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); and 
a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target is detected by the first object detection process and a second time of day when the predetermined target is detected by the second object detection process (fig. 6; “synchronization unit 24” in par. [0177]; par. [0177]-[0185], [0192]). 
Regarding claim 17, Sutou discloses A program causing a computer to perform processes (fig. 1, 5; par. [0041], [0143]-[0144], [0399]) comprising: 
a first object detection section adapted to detect an object (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); 
(“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); and 
a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (fig. 6; “synchronization unit 24” in par. [0177]; par. [0177]-[0185], [0192]). 
Regarding claim 18, Sutou discloses A mobile object (fig. 1, 5; “incorporated in a vehicle” in par. [0002]; par. [0041], [0143]-[0144]) comprising: 
a first object detection section adapted to detect an object (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); 
a second object detection section adapted to detect an object and different from the first object detection section (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]); and 
a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (fig. 6; “synchronization unit 24” in par. [0177]; par. [0177]-[0185], [0192]). 
Regarding claim 19, Sutou discloses A signal processing system comprising: 
a predetermined target (“an object in front of the automobile” in par. [0048]); and 
(fig. 1, 5; par. [0041], [0143]-[0144]), wherein the signal processing apparatus includes 
a first object detection section adapted to detect an object (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]), 
a second object detection section adapted to detect an object and different from the first object detection section (“111”-“11N” in fig. 1; “21” and “22” in fig. 5; par. [0043]-[0046], [0143]-[0146]), and 
a time-of-day discrepancy detection section adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when the predetermined target is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (fig. 6; “synchronization unit 24” in par. [0177]; par. [0177]-[0185], [0192]), and 
the predetermined target includes a first portion to be detected that is detected by the first object detection section, and a second portion to be detected that is detected by the second object detection section (inherent due to both the infrared camera 12 and the laser radar 10 detecting the target in the vicinity of the vehicle). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokochi (JP2011-220732).
Regarding claim 1, Yokochi discloses A signal processing apparatus (“vehicle surroundings monitoring device” in Overview on pg. 1) comprising: 
a first object detection section adapted to detect an object (“infrared camera 12” in par. [0015]); 
a second object detection section adapted to detect an object and different from the first object detection section (“laser radar 10” in par. [0015]); and 
a time-of-day discrepancy detection section (“image processing unit 14” in par. [0017]) adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target (an object in the vicinity of the vehicle, such as “a pedestrian 21” in par. [0022]) is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (“time difference T” in par. [0030], [0043]). 
Regarding claim 16, Yokochi discloses A signal processing method (par. [0031]-[0037]) comprising: 
a first object detection process of detecting an object (“infrared camera 12” in par. [0015]); 
a second object detection process of detecting an object in a manner different from the first object detection process (“laser radar 10” in par. [0015]); and 
a time-of-day discrepancy detection section (“image processing unit 14” in par. [0017]) adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target (an object in the vicinity of the vehicle, such as “a pedestrian 21” in par. [0022]) is detected by the (“time difference T” in par. [0030], [0043]). 
Regarding claim 17, Yokochi discloses A program causing a computer to perform processes (par. [0031]-[0037]) comprising: 
a first object detection section adapted to detect an object (“infrared camera 12” in par. [0015]); 
a second object detection section adapted to detect an object and different from the first object detection section (“laser radar 10” in par. [0015]); and 
a time-of-day discrepancy detection section (“image processing unit 14” in par. [0017]) adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target (an object in the vicinity of the vehicle, such as “a pedestrian 21” in par. [0022]) is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (“time difference T” in par. [0030], [0043]). 
Regarding claim 18, Yokochi discloses A mobile object (“vehicle surroundings monitoring device” in Overview on pg. 1) comprising: 
a first object detection section adapted to detect an object (“infrared camera 12” in par. [0015]); 
a second object detection section adapted to detect an object and different from the first object detection section (“laser radar 10” in par. [0015]); and 
(“image processing unit 14” in par. [0017]) adapted to detect, as an amount of time-of-day discrepancy, a time-of-day discrepancy between a first time of day when a predetermined target (an object in the vicinity of the vehicle, such as “a pedestrian 21” in par. [0022]) is detected by the first object detection section and a second time of day when the predetermined target is detected by the second object detection section (“time difference T” in par. [0030], [0043]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (JP2011-220732) in view of Nihei et al. (US2017/0199271).
Regarding claim 3, Yokochi discloses, except for the limitations below, The signal processing apparatus of claim 1, but fails to disclose wherein the predetermined target is an object used to measure the amount of time-of-day discrepancy and includes a first portion to be detected that is detected by the first object detection section, and a second portion to be detected that can be detected by the second object detection section (inherent due to both the infrared camera 12 and the laser radar 10 detecting the target in the vicinity of the vehicle). 
(abstract; par. [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokuchi with the teaching of Nihei in order to correct system timing for more accurate results.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sutou et al. (US2018/0284256) in view of Gotoda et al. (US2020/0086871).
Regarding claim 15, Sutou discloses The signal processing apparatus of claim 1, but fails to disclose wherein the time-of-day discrepancy detection section finds a plurality of the time-of-day discrepancies and detects an amount of time-of-day discrepancy through a statistical process. 
However, it is routine in signal processing to perform a plurality of measurements and provide an estimate obtained through a statistical process, as taught for example by Gotoda (“The reference performance data may be determined based on a single test result or may be determined based on a statistic (such as a maximum value, a median, a mode, or an average) of a plurality of test measurement results” in par. [0060]). 
It would have been obvious to one of ordinary skill in the art to modify Sutou with the teaching of Gotoda such that the time-of-day discrepancy detection section finds a plurality of the time-of-day discrepancies and detects an amount of time-of-day discrepancy through a statistical process.  The motivation would be to provide a more accurate estimate of time-of-day discrepancy.
Allowable Subject Matter
11.	Claims 5-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667